Citation Nr: 1222776	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-41 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to the service-connected disabilities.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to an effective date earlier than October 15, 2007, for the grant of service connection for chronic fatigue syndrome, including based upon clear and unmistakable error in a March 2004 rating decision. 

4.  Entitlement to an initial compensable rating for chronic fatigue syndrome prior to June 1, 2010, and to a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, and October 2009, rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.  The Veteran testified at a hearing before the undersigned in January 2011.

Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the claim for service connection for a psychiatric disability has been recharacterized. 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  Any further development or adjudication of this Veteran's case should take into account the paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of entitlement to increased ratings for chronic fatigue syndrome, and the claims of entitlement to service connection for a psychiatric disorder and GERD, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  On October 20, 2003, the Veteran filed a claim for service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  That claim was denied in a March 2004 rating decision.  The Veteran did not appeal that decision. 

2.  At the time of the March 2004 rating decision, it was factually ascertainable to adjudicators that the Veteran, who served in the Southwest Asia Theater of operations during the Persian Gulf War, had been diagnosed with chronic fatigue in February 2003.  

3.  In October 2007, the Veteran filed a new claim for service connection for chronic fatigue syndrome, which was granted, effective the date of claim. 


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied entitlement to service connection for chronic fatigue syndrome is final, but was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2003); 38 C.F.R. §§ 3.104, 3.105 (2011). 

2.  The criteria for an earlier effective date of October 20, 2003, but not earlier, for the grant of service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date earlier than October 15, 2007, is warranted for the grant of service connection for chronic fatigue syndrome.  Specifically, the Veteran has claimed an earlier effective date based on the date of the original claim for service connection for chronic fatigue syndrome based on allegations of clear and unmistakable error made in a rating decision issued in March 2004.  Because the Veteran did not appeal the RO decision within one year of receiving notification of the denial of the claim, that decision became final one year after notification of the denial. 

An RO decision that has become final generally may not be reversed or amended in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 5109A; 7105(c) (West 2002); 38 C.F.R. § 3.105a (2011).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, the rating or other adjudicative decisions which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 3.105(a) (2011). 

There is a three-prong test for determining whether a prior determination involves CUE:  (1) either the correct facts, as they were known at the time, were not before the adjudicator, such that there must be more than a simple disagreement as to how the facts were weighed or evaluated, or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

In this case, the Veteran's appeal is primarily based upon undiagnosed illness incurred during service in the Persian Gulf War.  The provisions of the law pertaining to service connection for certain disabilities due to undiagnosed illnesses are the same now as they were at the time of the RO's March 2004 rating decision.  Those provisions provide that compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2006, following such service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

VA has since extended the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established.  The period was extended from December 31, 2006, to December 31, 2011.  71 Fed. Reg. 75,669-75,672 (December 18, 2006); 38 C.F.R. § 3.317(a)(1)(i) (2011).

A qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i)(B)(1) (2011).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i) (2011).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(3) (2011).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

The record confirms that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War as part of his September 1990 to April 1991 period of active duty.  His awards and decorations included a Combat Infantry Badge, Kuwait liberation medal, and the Southwest Asia Medal with two Bronze Service Stars.  The service medical records contain multiple complaints of fatigue following his service in the Persian Gulf War.  The Veteran was discharged from service in August 2002.  

In October 2003, the Veteran submitted a claim for service connection for chronic fatigue.  In a rating decision dated in March 2004, the RO denied the Veteran's claim for service connection for fatigue as due to an undiagnosed illness.  The RO found that the service medical records did not show symptoms of fatigue other than in an "over 40" examination report in 1998, when the Veteran reported he did not have the same energy he used to have.  Therefore, the RO found that in the absence of evidence of symptoms manifested to a degree of 10 percent for a period of six months, there was no evidence of a chronic condition incurred in or aggravated by military service, therefore service connection was not warranted.  The RO notified the appellant of the denial of his claim and the Veteran failed to file a timely appeal of the claim.  

In October 2007, the Veteran submitted a claim for reconsideration of service connection for chronic fatigue.  In a statement in December 2007, the Veteran asserted that there was CUE in the March 2004 rating decision that denied service connection chronic fatigue syndrome.  In a March 2008 rating decision, the RO determined that the March 2004 rating decision that denied service connection for CFS was not clearly and unmistakably erroneous because the decision had been rendered based on all the evidence of record available at that time.  However, in January 2009, the Veteran submitted a notice of disagreement with the March 2008 rating action, with a copy of a Persian Gulf Registry Examination report dated in February 2003, which contained a diagnosis chronic fatigue, with onset of symptoms following service in the Persian Gulf War in March 1991.  

Thereafter, the RO issued a rating decision in April 2009 and found that the unappealed March 2004 rating decision had become final, and the Veteran had failed to submit new and material evidence to reopen the claim for service connection for CFS.  The RO determined that the copy of a Persian Gulf Registry Examination dated in February 2003, which contained a primary diagnosis of chronic fatigue, while new, did not constitute material evidence because it did not relate to an unestablished fact necessary to substantiate as it did not bear directly and substantially upon the issue of incurrence of chronic fatigue during military service, or manifestation of a compensable disability associated with chronic fatigue at any time after service.  The Veteran disagreed with the April 2009 rating action.  

Following a June 2010 VA examination that confirmed a diagnosis of chronic fatigue syndrome, by a rating decision in June 2010, the RO ultimately awarded service connection for chronic fatigue syndrome on a presumptive basis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  With regard to the effective date for service connection, the RO noted that the March 2004 rating decision was unappealed and became final.  Accordingly, the RO assigned an effective date in October 2007, when the Veteran's application to reopen the claim for service connection for chronic fatigue syndrome was received.  The RO explained that while the February 2003 Gulf War Protocol examination report showed a diagnosis of chronic fatigue, that evidence was not received until January 2009, accordingly, the effective date of entitlement to service connection was the date of receipt of that claim in 2007. 

With regard to the February 2003 VA Gulf War Protocol examination report, VA is deemed to have constructive notice of the existence of any evidence, including treatment records, in the custody of a VA facility.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, had the correct evidence that was constructively of record been before the RO adjudicators, the following facts would have been established by the evidence before the RO in March 2004:  (1) the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, and (2) the Veteran was diagnosed with chronic fatigue in February 2003, within one year of discharge from service, which was diagnosed as a chronic disability and thus must have been manifest to a degree of 10 percent or more for a period of at least six months.

Therefore, the Board finds that the RO's March 2004 rating decision denying service connection chronic fatigue syndrome because there was no medical evidence of a chronic condition was clearly and unmistakably erroneous because it did not consider the correct evidentiary record because the February 2003 VA Gulf War Protocol examination report was not considered, although constructively of record.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §3.105 (2011); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992).

Therefore, because of the CUE in the RO's March 2004 rating decision, the Board finds that the original date the Veteran filed his claim for service connection in order to be the correct effective date.  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q), (r) (2011). 

Claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

The Veteran's original claim was received on October 20, 2003, more than one year after the Veteran's discharge from service.  Although the medical evidence indicates entitlement arose sometime in February 2003, the date the disability was diagnosed, the original claim for service connection was not received until October 20, 2003.  Therefore, it is the later of the two dates that is the earliest possible effective date.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

Following discharge from service in August 2002, there was no communication or action from the Veteran indicating intent claim for service connection for chronic fatigue syndrome.  As there is no formal or informal claim for increase before October 2003, under 38 C.F.R. § 3.155, there is no factual or legal basis to assign an effective date before October 20, 2003, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

To the extent that the Veteran may claim an earlier effective date of February 2003 Gulf War Protocol examination report, medical records documenting treatment may not be construed as a claim for compensation.  Medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 377 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim). 

In sum, the Board finds that on October 20, 2003, when the Veteran filed his initial claim for service connection for chronic fatigue syndrome, the Veteran had been diagnosed with chronic fatigue syndrome by VA in February 2003, and it was factually ascertainable to RO adjudicators that disability existed at the time the original claim was filed.  Thus, the Board finds that the correct retroactive effective date for service connection for chronic fatigue syndrome is October 20, 2003, the date of that initial claim.  All reasonable doubt has been resolved in favor the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the notice and duty to assist provisions of the law and regulations are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  Therefore, discussion of the notice provisions in this case is not required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011).  With respect to the claim for an earlier effective date, once a claim is granted, it is substantiated, and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

There was clear and unmistakable error in the currently assigned effective date of October 15, 2007, for the grant of service connection for chronic fatigue syndrome.  An effective date of October 20, 2003, but no earlier, for the grant of service connection for chronic fatigue syndrome is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

The Veteran asserts that he was diagnosed and treated for GERD at the 121st Combat Support Hospital while stationed in Korea.  In support of his claim, the Veteran submitted an October 2007 statement from his spouse, who has been married to the Veteran since 1979, wherein she reported that the Veteran had episodes of vomiting spells since service, accompanied by dizziness, pain in the throat and chest, and heartburn.  He was placed on Nexium medication, for treatment for GERD.  

In March 2008, the RO issued a formal finding that the identified in-service hospital treatment records were unavailable.  The available service medical records contain complaints of stomach cramps with a finding of hyper acidity in July 1990.  A treatment record dated in July 2000 shows that while the Veteran was stationed in Korea, he was seen for back pain.  The clinician noted no nausea or vomiting.  After service, private treatment records starting in June 2005 show a diagnosis of GERD and treatment with Nexium.  Reportedly the Veteran had been diagnosed with GERD the previous month.  A June 2009 VA clinical treatment note recorded a finding of GERD with treatment with Nexium in service.  

The Board recognizes that the Veteran, as a layperson, is competent to report that he experienced gastrointestinal problems in service that required medical treatment with medication.  In addition, he and his spouse are competent to report post-service symptoms of vomiting, dizziness, pain in the throat and chest, heartburn, and belching, as such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, their statements are considered credible in the absence of competent contrary evidence.  However, to the extent that the Veteran and his spouse have related his current gastrointestinal symptoms to his period of active service, neither the Veteran nor his spouse has been shown to have the expertise to provide a competent opinion regarding the incurrence or aggravation of his current GERD disability.  Thus, their lay assertions, standing alone, are insufficient to support a grant of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not been afforded a VA examination that addresses the etiology of his current GERD.  Thus, it remains unclear whether the currently diagnosed GERD was caused or aggravated by any aspect of his military service.  Although the Veteran is competent to report the onset of gastrointestinal problems during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate GERD to his active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran contends that he developed a psychiatric disorder, to include PTSD, in service.  The Veteran has also claimed service connection for a psychiatric disorder, to include depressive disorder, secondary to his service-connected disabilities.  The Veteran's personnel record shows that he served in Southwest Asia from September 1990 to April 1991.  His awards and decorations included a Combat Infantryman Badge, Bronze Star Medal, Meritorious Service Medal, four Army Commendation Medals, Army Achievement Medal, Kuwait Liberation Medal, and the Southwest Asia Service Medal with two Bronze Service Stars.  The service treatment records contain no complaints, history, or findings consistent with a psychiatric disorder.  

June and July 2009 VA clinical treatment notes show a diagnosis of PTSD and depressive disorder not otherwise specified.  On VA PTSD examination in September 2009, the Veteran reported onset of psychiatric symptoms, to include nightmares of combat, irritability, and outbursts of anger, while stationed in Southwest Asia.  The Veteran reported several combat stressor incidents while stationed in Saudi Arabia and Iraq.  He reported witnessing fellow soldiers killed and injured, and described chronic fear of enemy actions.  The Veteran retired from service to avoid another deployment and due to worsening health problems.  The Veteran also related symptoms of depression, to include low mood, lack of motivation and low energy.  The Veteran expressed much concern over his health.  The examiner determined that the Veteran did not meet the criteria for a clinical diagnosis of PTSD.  The examiner diagnosed depressive disorder, not otherwise specified, with subclinical symptoms of PTSD.  His stressors were identified as employment and health problems.  

In May 2010, the Veteran was admitted for psychiatric treatment with complaints of increased psychiatric symptoms.  Reportedly, the medication was no longer working.  Intake diagnoses were PTSD with anxiety disorder and depressive symptoms.  On discharge in June 2010, the diagnosis of depressive disorder, not otherwise specified, was confirmed.  As it was unclear whether the Veteran had a diagnosis of PTSD, the RO sought an addendum opinion to reconcile the evidence of record.  In August 2010, the examiner who examined the Veteran in September 2009 reviewed the evidence of record and noted that the Veteran had been psychiatrically hospitalized for three days in May 2010.  While his admission diagnosis included PTSD with anxiety and depression, upon discharge his diagnosis was changed to depressive disorder.  In June 2010, the Veteran was determined to meet the criteria for a diagnosis of depressive disorder, rule out PTSD.  The examiner explained that typically a "rule out" diagnosis means that there weren't sufficient symptoms for a formal diagnosis, but there were enough symptoms to monitor the patient and continue assessing symptoms.  During the hospitalization course the Veteran was referred for PCT consult.  The examiner noted that several weeks after discharge the Veteran attended an intake appointment, but deferred further formal evaluation for PTSD.  The examiner stated that it was unfortunate that the Veteran had declined a formal evaluation of his PTSD symptoms, because if indeed his symptoms had worsened since he was last examined in September 2009, PTSD could be formally assessed and documented.  Additionally, a  July 2011 VA psychiatric treatment note recorded a diagnosis of major depression associated with the Veteran's physical health problems.  

While the Veteran was afforded a VA PTSD examination and an addendum opinion was also obtained, the examiner failed to address the etiology of the Veteran's depressive disorder.  Moreover, the August 2010 addendum report noted that the Veteran's symptoms appeared to have worsened and suggested that a formal mental health evaluation was necessary to determine whether the Veteran's psychiatric symptomatology currently met the criteria for a diagnosis of PTSD.  As it remains unclear to the Board whether the Veteran's current psychiatric disorder may be caused or aggravated by service, to include combat service, or a service-connected disability, a remand for another VA examination and opinion is necessary to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, this Board decision has granted an earlier effective date for service connection for chronic fatigue syndrome.  However, the RO has not yet assigned a disability rating for chronic fatigue syndrome for the period prior to the previously assigned effective date.  With regard to the Veteran's claim for entitlement to increased ratings for chronic fatigue syndrome, because a rating has not yet been assigned for part of the period for which the appeal for increased ratings is challenging, the Board finds that a decision on the appeal for increased disability ratings for chronic fatigue syndrome cannot be issued at this time, pending the assignment of a rating for the period newly service-connected.

Finally, a review of the claims file shows that the most recent VA medical records are dated in July 2011.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Enact the Board decision granting an earlier effective date of October 20, 2003, for service connection for chronic fatigue syndrome and assign a disability rating for the period prior to the currently assigned effective date.

2.  Obtain the Veteran's VA treatment records dated since July 2011.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of any current gastrointestinal complaints, to include GERD.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to the following: 

a) Diagnose all gastrointestinal disabilities found, to include GERD. 

b) State whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability, to include GERD, is related to the Veteran's active service.  The examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  The examiner should also consider the post-service medical evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

4.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the service medical records, the service personnel records, and the post-service medical records, examination, and addendum.  The examiner should provide the following: 

a) Diagnose all psychiatric disabilities present during the pendency of the appeal, to include, but not limited to PTSD and depressive disorder. 

b) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV. 

c) If a diagnosis of PTSD is warranted, the examiner should specify whether the diagnosis of PTSD is due to the Veteran's verified combat service, to include fear of hostile military or terrorist activity. 

d) For every currently diagnosed psychiatric disorder, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service or a service-connected disability, or that any psychosis developed within one year of the Veteran's discharge from service in August 2002.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is requested to cite to the relevant evidence in providing the opinion. 

e) Is it at least as likely as not (50 percent probability or more) that any psychiatric disorder is proximately due to or the result of any service-connected disability, to include chronic fatigue syndrome, lumbar spine disability, right shoulder disability, bilateral foot disability, or bilateral knee disabilities? 

f) Is it at least as likely as not (50 percent probability or more) that any psychiatric disorder has been aggravated (permanently worsened in severity beyond the natural progression of the disorder) by any service-connected disability to include chronic fatigue syndrome, lumbar spine disability, right shoulder disability, bilateral foot disability, or bilateral knee disabilities? 

5.  Then, readjudicate the issues on appeal, to include the claim for increased disability ratings for chronic fatigue syndrome.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


